FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKOSUA AMPONSAAH                                 No. 08-70161
FRECKLETON,
                                                 Agency No. A023-430-758
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Akosua Amponsaah Freckleton, a native and citizen of Jamaica, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her motion to reopen removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. See Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002). We deny the petition for review.

      The agency did not abuse its discretion in denying Freckleton’s motion to

reopen because Freckleton’s mistaken belief that her hearing was scheduled several

hours later does not constitute exceptional circumstances within the meaning of 8

U.S.C. § 1229a(e)(1). See Valencia-Fragoso v. INS, 321 F.3d 1204, 1206 (9th Cir.

2003) (per curiam). Nor did the BIA abuse its discretion in concluding that

Freckleton failed to establish ineffective assistance of counsel by her former

counsel resulting in an exceptional circumstance. See id. Petitioner’s contention

that the BIA failed to consider the evidence is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-70161